DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/18/2021.
In the instant Amendment, claims 1, 5 and 9 are independent claims; claims 1-2, 5,  7-9, 14-16 and 19-20 are amended; claims 3-4, 6, 10-12 and 17-18 are cancelled; claims 21-22 are new. Claims 1-2, 5, 7-9, 13-16 and 19-22 have been examined and are pending. THIS ACTION IS MADE FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 16 has been withdrawn. 
The 35 U.S.C. 112(f)/35 U.S.C. 112, sixth paragraph claim interpretation has been withdrawn. 
The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ) second paragraph rejection to claims 16-20 have been withdrawn. 
The 35 U.S.C. 101 rejection to claims 16-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 9 and 16 in regard to the main reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments in the instant amendment filed 03/18/2021 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues on (pages 7-10) that Lambert fails to explicitly disclose a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by a system comprising the processor and the dummy data is data that can be discarded by the system receiving, from the memory, stored data corresponding to each data of the sequence of data;  determining, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data;  discarding the second data; and  providing the first data to the processor for use by the system. 
The Examiner respectfully disagrees with the applicant because Lambert discloses method further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments. This process is done at various time intervals. The originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern. Lambert discloses obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor. Lambert discloses discarding invalid segments and that invalid data is the same as dummy data. Lambert discloses stored segments from a database. Lambert further discloses obfuscating the transmission of valid data and a 
Applicant argues on (pages 11-12) that Miller fails to explicitly disclose wherein the determining of the sequence of data for the window of time is performed in response to a memory request to read from or write to the memory. 
. The Examiner respectfully disagrees with the applicant because Lambert discloses methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments. This process is done at various time intervals (See Lambert [0046] and [0122]). Miller was used in combination to disclose a memory request and a write operation into memory (see Miller, [0068] and [0070])
Applicant’s arguments: Additionally, as to the dependent claims 12-15 and 21-22 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 9 and 16 and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 12-15 and 21-22 are rejected at least based on the rationale 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818) and further in view of Lambert et al (“Lambert,” US 20170241760). 

Regarding claim 1, Che discloses a method for obfuscating data at-transit, comprising:
determining, for communicating a valid data between a processor and a memory across an interconnect fabric, (Che, FIG 1 shows a processor connected to memory; 330, FIG 3, apply mask [obfuscate] to determine which bits are useful [valid]; [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory)
wherein the interconnect fabric comprises metal lines and vias; (Che, [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory, it is implicit that the interconnect fabric has metal lines and vias or wires with connections between a network on chip and memory hierarchies and a system on chip according to [0001] & [0008])
providing the sequence of data to the memory across the interconnect fabric; (Che, [0001], A network-on-chip (NoC) system is a communication system between memory hierarchies in a system-on-chip (SoC) system that includes an interconnect fabric to transmit data between memory hierarchies; [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory)
Che fails to explicitly disclose a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by a system comprising the processor and the dummy data is data that can be discarded by the system receiving, from the memory, stored data corresponding to each data of the sequence of data; determining, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data;  discarding the second data; and  providing the first data to the processor for use by the system. 
However, in an analogous art, Lambert discloses a sequence of data for a window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals). 
the sequence of data comprising the valid data and at least one dummy data, (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
wherein the valid data is data used by a system comprising the processor (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor). 
and the dummy data is data that can be discarded by the system receiving, from the memory, (Lambert, [0406], describes discarding invalid segments; [0052] describes invalid data being the same as dummy data)
stored data corresponding to each data of the sequence of data;  (Lambert, [0411] & [0505] describes stored segments)
determining,  from the received stored data, a first data corresponding to the valid data (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
(Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments [dummy] directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
and  providing the first data to the processor for use by the system, (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Che to a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by a system comprising the processor and the dummy data is data that can be discarded by the system receiving, from the memory, stored data corresponding to each data of the sequence of data;  determining, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data;  discarding the second data; and  providing the first data to the processor for use by the system. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]).

Regarding claim 7, Che and Lambert disclose the method of claim 1. 
Lambert further discloses wherein one or more of the at least one dummy data comprises valid data repeated a plurality of times within the window of time, (Lambert, shows in FIG 62, an obfuscation pattern permutation where valid data is repeated; [0122], describes varying time intervals; [0046], [0103] & [0105], describes a sequence in detail) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Che to include wherein one or more of the at least one dummy data comprises valid data repeated a plurality of times within the window of time. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]).

Regarding claim 8, Che and Lambert disclose the method of claim 1. 
Che and Lambert fail to explicitly disclose wherein the sequence comprises an order for partial portions of the valid data within the window of time
Lambert further discloses wherein the sequence comprises an order for partial portions of the valid data within the window of time (Lambert, [0073], ordering of those functions that constitute various patterns used by the various method of the invention; [0092], re-ordering of segments; [0122], describes varying time intervals; [0110] describes valid data; [0046], [0103] & [0105], describes a sequence in detail)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Che to include wherein the sequence comprises an order for partial portions of the valid data within the window of time. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]). 

Regarding claim 9, claim 9 is directed to a secure element of an electronic system. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 16, claim 16 is directed to a memory. Claim 16 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 20, claim 20 is directed to a non-transitory machine-readable medium. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Miller et al ("Miller," US 20100299538). 

Regarding claim 2, Che and Lambert disclose the method of claim 1. 
Lambert further discloses wherein the determining of the sequence of data for the window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Che to include wherein the determining of the sequence of data for the window of time. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]). 
Che and Lambert fail to explicitly disclose is performed in response to memory request to read from or write to the memory.
However, in an analogous art, Miller discloses wherein the determining of the sequence of data for the window of time is performed in response to memory request to read from or write to the memory (Miller, [0068] describes a memory request; [0070] describes a write operation into memory). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with the method and system of Che and Lambert to include wherein the determining of the sequence of data for the window of time is performed in response to memory request to read from or write to the memory. One would have been motivated to provide methods and systems for low-latency encrypted storage (Miller, [0002] & [0004]). 

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818) and further in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Rolandi et al (“Rolandi,” US 20150220431). 

Regarding claim 5, Che and Lambert disclose the method of claim 1. 
Che and Lambert fail to explicitly disclose wherein the sequence further comprises at least one null data for the window of time, wherein null data is a clock cycle during the window of time in which no data is in transit. 
However, in an analogous art, Rolandi discloses wherein the sequence further comprises at least one null data for the window of time, wherein null data is a clock cycle during the window of time in which no data is in transit, (Rolandi, [0049], describes a dummy clock cycle for a sequence [dummy is the same as null data],here no data is in transit]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rolandi with the method and system of Che and Lambert to include wherein the sequence further comprises at least one null data for the window of time, wherein null data is a clock cycle during the window of time in which no data is in transit. One would have been motivated to provide configure memory for an execute in place mode (Rolandi, [0002])

Regarding claim 19, claim 19 is directed to the memory of claim 16. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818) in view of Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138).  

Regarding claim 9, Che discloses a secure element of an electronic system comprising: 
a memory; (Che, [0009], memory) and
a processor, (Che, [0009], processor)
wherein the processor receives a data input performs operations and communicates with the memory to read and write data, (Che, [0009], processor and memory; [0012], describes the processor receiving input; [0017], describes reading and writing)  
wherein data traverses between the processor and the memory via an interconnect fabric of the secure element, (Che, [0001] & [0008], A network-on-chip (NoC) system is a communication system between memory hierarchies in a system-on-chip (SoC) system that includes an interconnect fabric to transmit data between memory hierarchies, [where a system-on-chip is a secure element)
wherein the interconnect fabric comprises metal lines and vias; (Che, FIG 1 shows a processor connected to memory; 330, FIG 3, apply mask [obfuscate] to determine which bits are useful [valid]; [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory; it is implicit that the interconnect fabric has metal lines and vias or wires with connections between a network on chip and memory hierarchies and a system on chip according to [0001] & [0008])
	wherein the processor further performs obfuscation operations, wherein the obfuscation operations direct the processor to: (Che, FIG 1 shows a processor connected to memory; 330, FIG 3, apply mask [obfuscate] to determine which bits are useful [valid]; [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory)
	determine, for communicating a valid data between the processor and the memory across the interconnect fabric, (Che, FIG 1 shows a processor connected to memory; 330, FIG 3, apply mask [obfuscate] to determine which bits are useful [valid]; [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory)
and provide the sequence of data to the memory across the interconnect fabric,  (Che, [0001], A network-on-chip (NoC) system is a communication system between memory hierarchies in a system-on-chip (SoC) system that includes an interconnect fabric to transmit data between memory hierarchies; [0008], Network-on-chip optimizations can be employed to provide a more efficient way of transmitting data over an interconnect fabric between cores and memory)
	Che fails to explicitly disclose and a clock signal input. 
	However, in an analogous art, Stephens discloses and a clock signal input (Stephens, [0034], describes a clock as an input value). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stephens with the method and system of Che to include and a clock signal input. One would have been motivated to provide a new and innovative system, methods and apparatus for network data obfuscation (Stephens, [0002]). 
	Che and Stephens fails to explicitly disclose a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is used by the system comprising the processor and the dummy 
	However, in an analogous art, Lambert discloses a sequence of data for a window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals).
the sequence of data comprising the valid data and at least one dummy data, (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
wherein the valid data is used by the system comprising the processor (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor).
and the dummy data is data that can be discarded by the system;  (Lambert, [0406], describes discarding invalid segments; [0052] describes invalid data being the same as dummy data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Shanbhogue et al ("Shanbhogue," US 20190306134). 

Regarding claim 13, Che, Stephens and Lambert disclose the secure element of claim 9. 
Che, Stephens and Lambert fail to explicitly disclose wherein the interconnect fabric is a data bus.
However, in an analogous art, Shanbhogue discloses wherein the interconnect fabric is a data bus, (Shanbhogue, [0045], interconnect fabric architecture includes [0245], a processor and a data bus). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanbhogue with the method and system of Che, Stephens and Lambert to include wherein the interconnect fabric is a data bus. One would have been motivated to provide a secure stream protocol (Shanbhogue, [0002]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 2017061138) and further in view of Parhi et al ("Parhi," US 20190042711). 

Regarding claim 14, Che, Stephens and Lambert disclose the secure element of claim 9 
Che, Stephens and Lambert fail to explicitly disclose wherein the processor comprises a random number generator for determining the sequence of the data for the window of time.
However, in an analogous art, Parhi discloses wherein the processor comprises a random number generator for determining the sequence of the data for the window of time (Parhi, [0025], In the dynamic obfuscation approach in accordance with embodiments of the present disclosure, a random number R generated by a random number generator is combined with the trigger signal to break its predictability. The notation Ci*Ti*R represents a signal that is a function of the control signal Ci, trigger signal Ti and the random number R. The approaches for fixed, time-varying and dynamic obfuscation will be described before discussing the details of generating triggers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Parhi with the method and system of Che, Stephens and Lambert to include wherein the processor comprises a random number generator for determining the sequence of the data for the window of time. One . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818), Stephens et al (“Stephens,” US 20170061138)  in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Sadhasivan et al ("Sadhasivan," US 20170272414). 

Regarding claim 15, Che, Stephens and Lambert disclose the secure element of claim 9. 
Che, Stephens and Lambert fail to explicitly disclose wherein the processor comprises a state machine.
However, in an analogous art, Sadhasivan discloses wherein the processor comprises a state machine (Sadhasivan, [0033], obfuscation state machine)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sadhasivan with the method and system of Che, Stephens and Lambert to include wherein the processor comprises a state machine. One would have been motivated to authenticate and enabling an electronic device (Sadhasivan, [0003]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818), Stephens et al (“Stephens,” US 20170061138) in view of . 

Regarding claim 21, Che, Stephens and Lambert disclose the secure element of claim 9. 
Che, Stephens and Lambert fail to further disclose wherein the processor comprises control logic to perform the obfuscation operations.
However, in an analogous art, Lee discloses wherein the processor comprises control logic to perform the obfuscation operations (Lee, [0005] describes the processor including control and logic circuitry to perform masking operations [obfuscation]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the method and system of Che, Stephens and Lambert to include wherein the processor comprises control logic to perform the obfuscation operations. One would have been motivated to control processing cells to save on power (Lee, [0005])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al (“Che,” US 20180081818), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Merugu et al (“Merugu,” US 20020152209)  

Regarding claim 22, Che, Stephens and Lambert disclose the secure element of claim 9. 

However, in an analogous art, Merugu discloses wherein the processor executes software that direct the processor to perform the obfuscation operations, (Merugu, [0086] describes a processor that executes control logic software to perform masking [obfuscation]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sadhasivan with the method and system of Che, Stephens and Lambert to include wherein the processor executes software that direct the processor to perform the obfuscation operations. One would have been motivated to perform masking when software is being used and stored in a computer program product and loaded into the system using a removable storage drive (Merugu, [0086]).  









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439                                



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439